
	
		II
		110th CONGRESS
		1st Session
		S. 1349
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mr. Durbin (for himself,
			 Mr. Warner, Mrs. Murray, Mr.
			 Obama, Mr. Graham,
			 Mr. Webb, and Ms. Cantwell) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To ensure that the Department of Defense and the
		  Department of Veterans Affairs provide to members of the Armed Forces and
		  veterans with traumatic brain injury the services that best meet their
		  individual needs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military and Veterans Traumatic
			 Brain Injury Treatment Act.
		2.Program of
			 services for traumatic brain injury for members of the Armed Forces and
			 veterans
			(a)Traumatic brain
			 injury program requiredThe Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly establish a program meeting the
			 requirements of subsections (c) through (f) under which each member of the
			 Armed Forces or veteran who incurs a traumatic brain injury during service in
			 the Armed Forces—
				(1)is enrolled in
			 the program; and
				(2)receives, under
			 the program, treatment and rehabilitation meeting the standard of care
			 specified in subsection (b).
				(b)Standard of
			 careThe standard of care for treatment and rehabilitation
			 specified in this subsection is that each individual who is a member of the
			 Armed Forces or veteran who qualifies for care under the program established
			 under subsection (a) shall—
				(1)be provided the
			 highest quality of care possible based on the medical judgment of qualified
			 medical professionals in facilities that most appropriately meet the specific
			 needs of the individual; and
				(2)be rehabilitated
			 to the fullest extent possible using the most up-to-date medical technology,
			 medical rehabilitation practices, and medical expertise available.
				(c)Referrals
				(1)In
			 generalIf a member of the Armed Forces or a veteran
			 participating in the program established under subsection (a) determines that
			 care provided to such participant by the Department of Defense or the
			 Department of Veterans Affairs, as the case may be, does not meet the standard
			 of care specified in subsection (b), the Secretary of Defense or the Secretary
			 of Veterans Affairs, as the case may be, shall, upon request of the
			 participant, provide to such participant a referral to a public or private
			 provider of medical or rehabilitative care for consultation regarding the care
			 that would meet the standard of care specified in subsection (b).
				(2)Limitation on
			 referralsThe Department of Defense shall bear the cost of
			 referrals under paragraph (1), except that the Secretary of Defense shall not
			 be required to pay for more than one referral for each participant in any
			 consecutive three month period.
				(d)Screening for
			 traumatic brain injury
				(1)Protocols for
			 detection and diagnosis of traumatic brain injury
					(A)In
			 generalThe Secretary of Defense shall, in cooperation with the
			 Secretary of Veterans Affairs, establish protocols for the detection and
			 diagnosis of traumatic brain injury, including the use of various types of
			 screening tools as appropriate.
					(B)FrequencyThe
			 protocol required by subparagraph (A) shall provide that examinations shall be
			 administered at least once to each member of the Armed Forces—
						(i)before deployment
			 to a combat theater; and
						(ii)during the
			 period beginning on the 30th day after the member returns from such deployment
			 and ending on the 90th day after the date on which such member returns to the
			 member's permanent duty station after such deployment.
						(C)Protocol for
			 determination of baseline cognitive functioningThe protocols
			 required by subparagraph (A) shall include a protocol—
						(i)for
			 the assessment and documentation of the cognitive functioning of each member of
			 the Armed Forces before each such member is deployed in a combat theater, in
			 order to facilitate the detection and diagnosis of traumatic brain injury of
			 such member upon return from such deployment; and
						(ii)for the
			 comparison of the cognitive functioning determined under clause (i) with the
			 cognitive functioning of the member upon return from deployment.
						(D)Administration
			 of computer-based examinationsThe protocol required by
			 subparagraph (C) shall include the administration of computer-based
			 examinations to members of the Armed Forces.
					(2)Incidental
			 detectionIf, while delivering health care services to a member
			 of the Armed Forces or a veteran who is not a participant in the program
			 established under subsection (a), the Secretary of Defense or the Secretary of
			 Veterans Affairs, as the case may be, discovers that such member or veteran may
			 have incurred a service-connected traumatic brain injury, the Secretary
			 concerned shall test such member or veteran for traumatic brain injury.
				(3)ReferralsIf
			 the Secretary of Defense or the Secretary of Veterans Affairs receives a
			 referral for the testing of a member of the Armed Forces or a veteran for
			 traumatic brain injury, the Secretary concerned shall test such member or
			 veteran for traumatic brain injury expeditiously.
				(4)EnrollmentIf
			 a member of the Armed Forces or a veteran is diagnosed under this subsection
			 with a traumatic brain injury that was incurred during service in the Armed
			 Forces, such member or veteran shall be enrolled in the program required by
			 subsection (a).
				(e)Outreach
				(1)Outreach to
			 members of the Armed Forces and veteransThe Secretary of Defense
			 and the Secretary of Veterans Affairs shall conduct a program of outreach to
			 members of the Armed Forces and veterans to inform such members and veterans
			 of—
					(A)the program
			 required by subsection (a);
					(B)the availability
			 of screening for the diagnosis of traumatic brain injury under subsection
			 (d);
					(C)the consequences,
			 with regard to the treatment and care of traumatic brain injury, of separation,
			 discharge, and retirement from the Armed Forces; and
					(D)the rights of
			 such members or veterans described in subsection (f).
					(2)Joint manual of
			 benefitsAs part of the program of outreach under paragraph (1),
			 the Secretary of Defense and the Secretary of Veterans Affairs shall annually
			 and jointly publish and distribute a manual explaining the benefits available
			 to participants in the program required by subsection (a) and their
			 families.
				(f)Rights of
			 members of the Armed Forces and veterans with traumatic brain
			 injuryThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall inform members of the Armed
			 Forces and veterans with traumatic brain injury and their families of their
			 rights with respect to the following:
				(1)The receipt of
			 medical care from the Department of Defense and the Department of Veterans
			 Affairs.
				(2)The options
			 available to such members and veterans for treatment of traumatic brain
			 injury.
				(3)The options
			 available to such members and veterans for rehabilitation.
				(4)Referrals under
			 subsection (c)(1).
				(5)The right to any
			 administrative or judicial appeal of any agency decision with respect to the
			 program established under subsection (a).
				(6)Reviews of
			 decisions under section 4.
				(g)Coordination of
			 case management and health care services for program participants
				(1)Lead case
			 managersThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall assign a qualified lead case manager to each member of the Armed
			 Forces or veteran, as the case may be, that participates in the program
			 required by subsection (a). Each lead case manager shall, with respect to a
			 participant in the program under subsection (a) to whom the lead case manager
			 has been assigned—
					(A)coordinate the
			 work of any other case managers associated with such participant;
					(B)help the
			 participant and the family of such participant manage the stress associated
			 with receiving treatment and rehabilitative services for traumatic brain
			 injury;
					(C)present the
			 participant with options for the receipt of medical and rehabilitative care,
			 including options for such care outside the Department of Defense and the
			 Department of Veterans Affairs, that meet the standard of care specified in
			 subsection (b);
					(D)help the
			 participant find and receive the care, including care from outside the
			 Department of Defense and the Department of Veterans Affairs, to which the
			 participant is entitled under subsection (a); and
					(E)ensure that
			 providers of care to participants in the program required by subsection (a)
			 provide consistent guidance to such participants.
					(2)Primary care
			 physiciansThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall assign a lead primary care physician to each member of the Armed
			 Forces or veteran, as the case may be, who participates in the program required
			 by subsection (a). Such lead primary care physician shall coordinate and
			 oversee the care provided to the participant, including all treatment,
			 rehabilitation, and medications.
				(3)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of Veterans Affairs shall report to Congress on
			 the steps taken to coordinate care, as required by this subsection, along with
			 recommendations, if any, for legislation to improve such coordination.
				(h)Resources
				(1)FacilitiesThe
			 Secretary of Defense and the Secretary of Veterans Affairs may provide
			 treatment and rehabilitation in accordance with subsection (a) in any of the
			 facilities as follows:
					(A)Facilities of the
			 Department of Defense.
					(B)Facilities of the
			 Department of Veterans Affairs.
					(C)Public or private
			 medical facilities accredited or otherwise qualified to provide treatment and
			 rehabilitation.
					(2)Access to
			 equipmentThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall ensure, by procurement, contract, or agreement, that the program
			 established under subsection (a) has access to all specialized programs,
			 services, equipment, and medical expertise required to ensure that each
			 participant receives the standard of care specified in subsection (b).
				(3)Cooperative
			 agreements, contracts, or partnerships with private and public medical
			 centersThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall, separately or jointly, enter into cooperative agreements,
			 contracts, or partnerships with private or public medical centers with
			 expertise in the treatment or rehabilitation of individuals with traumatic
			 brain injury to provide consultation, treatment, or rehabilitation to members
			 of the Armed Forces or veterans as required by subsection (a).
				(4)Training
			 programThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall, separately or jointly, provide grants to, or enter into
			 contracts or agreements with, private or public medical centers with expertise
			 in the treatment or rehabilitation of individuals with traumatic brain injury
			 to provide training, education, or other assistance to personnel of the
			 Department of Defense and the Department of Veterans Affairs to ensure that
			 such personnel are consistently using the most up-to-date and best practices
			 and procedures for the screening, treatment, and rehabilitation of members of
			 the Armed Forces and veterans with traumatic brain injury.
				(5)Overlap of
			 benefits
					(A)In
			 generalDuring the 24-month period beginning on the date that a
			 member of the Armed Forces or a veteran is enrolled in the program required by
			 subsection (a), the member or veteran shall be entitled to all of the benefits
			 otherwise available to a veteran (in the case of a member) or member (in the
			 case of a veteran), including participation in the TRICARE program under
			 chapter 55 of title 10, United States Code, and care provided in a facility of
			 the Department of Defense, the Department of Veterans Affairs, or other public
			 or private facility, regardless of the active duty status of such member or
			 veteran.
					(B)Allocation of
			 costsCosts associated with the provision of care under
			 subparagraph (A) shall be borne by the Department of Defense.
					3.Facilitation of
			 continuity of care from Department of Defense to Department of Veterans
			 AffairsThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall establish protocols to
			 ensure that members of the Armed Forces receive, with regard to health care
			 benefits and services from the Department of Veterans Affairs and otherwise, a
			 continuity of care and assistance during and after the transition from military
			 service to civilian life, including protocols for the following:
			(1)The expeditious
			 transfer of medical records from the Department of Defense to the Department of
			 Veterans Affairs.
			(2)Continuity of
			 health care services, treatment, and coverage for members of the Armed Forces
			 who are transitioning to civilian life, with particular emphasis on providing
			 continued health care to participants in the program required by section
			 2.
			(3)The development
			 of a specific, individualized transition plan for each member, prior to
			 discharge or release from the Armed Forces, outlining the member's seamless
			 continuity of care.
			4.Review of
			 certain decisions of the Department of Defense and the Department of Veterans
			 Affairs
			(a)Review of other
			 than honorable discharge status for former members of the Armed Forces with
			 traumatic brain injury
				(1)Review
			 requiredThe Secretary of Defense shall, upon the request of any
			 former member of the Armed Forces who served in the Armed Forces after October
			 6, 2001, and has been discharged from the Armed Forces under other than
			 honorable conditions, conduct a review (including a medical evaluation) to
			 determine whether a traumatic brain injury was a cause of the actions of the
			 member that precipitated the discharge under other than honorable conditions.
			 Such request may also be made by an authorized representative of the
			 member.
				(2)ReconsiderationIf
			 the Secretary of Defense determines under this subsection that the traumatic
			 brain injury of a member was a cause of the actions of the member that
			 precipitated the discharge under other than honorable conditions, the Secretary
			 shall reconsider the discharge and redesignate the status of such discharge if
			 such action is warranted.
				(b)Review of
			 decisions of Secretary of Veterans Affairs affecting veterans with traumatic
			 brain injuryUpon the request of any veteran diagnosed with a
			 traumatic brain injury, the Secretary of Veterans Affairs shall review and
			 adjust as the Secretary considers appropriate, the disability rating of such
			 veteran.
			5.Traumatic brain
			 injury research
			(a)Research
			 required of Department of DefenseThe Secretary of Defense shall
			 conduct research—
				(1)to improve the
			 screening, diagnosis, and treatment of traumatic brain injury;
				(2)to improve
			 rehabilitation of members of the Armed Forces with traumatic brain
			 injury;
				(3)to improve best
			 practices for the activities described in paragraphs (1) and (2); and
				(4)to identify the
			 mechanisms of brain injury and ways to prevent or ameliorate secondary effects
			 of brain injuries.
				(b)Research
			 required of Department of Veterans AffairsSection 7303 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (a)(2), by inserting traumatic brain injury research, after
			 mental illness research,; and
				(2)by adding at the
			 end the following new subsection:
					
						(e)Traumatic brain
				injury research shall include research—
							(1)to improve the
				screening, diagnosis, and treatment of traumatic brain injury;
							(2)to improve
				rehabilitation of veterans with traumatic brain injury;
							(3)to improve best
				practices for the activities described in paragraphs (1) and (2); and
							(4)to identify the
				mechanisms of brain injury and ways to prevent or ameliorate secondary effects
				of brain
				injuries.
							.
				(c)Grants or
			 cooperative agreementsIn conducting the research required by
			 subsection (a) or in accordance with section 7303(e) of title 38, United States
			 Code, the Secretary of Defense and the Secretary of Veterans Affairs may
			 provide grants to, or enter into cooperative agreements with, private or public
			 medical centers with expertise in research on traumatic brain injury, including
			 the treatment or rehabilitation of individuals with traumatic brain
			 injury.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated—
				(1)to the Secretary
			 of Defense, $20,000,000 to carry out the provisions of subsection (a);
			 and
				(2)to the Secretary
			 of Veterans Affairs, $20,000,00 to carry out the amendments made by subsection
			 (b).
				6.ReportNot later than December 15 of each year, the
			 Secretary of Defense shall, in conjunction with the Secretary of Veterans
			 Affairs, submit to Congress a report that contains, with respect to the fiscal
			 year ending in the year such report is submitted, the following:
			(1)Descriptions of
			 the activities, accomplishments, and limitations of the program on traumatic
			 brain injury established under section 2.
			(2)Recommendations
			 of the Secretary of Defense and the Secretary of Veterans Affairs, if any, for
			 improving the program established under section 2.
			(3)Information on
			 the following:
				(A)The number of
			 members of the Armed Forces and veterans tested for traumatic brain injury by
			 the Department of Defense and the Department of Veterans Affairs under section
			 2(d).
				(B)The number of
			 members of the Armed Forces and veterans diagnosed with a traumatic brain
			 injury.
				(C)The number of
			 members of the Armed Forces and veterans enrolled in the program on traumatic
			 brain injury established under section 2.
				(D)The types of
			 treatment and rehabilitation provided as part of the program established under
			 section 2.
				(E)The types of
			 facilities in which services were provided under section 2 and how such
			 facilities were chosen to meet the individual needs of individual
			 patients.
				(F)The mechanisms
			 used by the Department of Defense and the Department of Veterans Affairs to
			 ensure continuity of care for members of the Armed Forces as they transition
			 from receipt of health care services from the Department of Defense to the
			 receipt of such services from the Department of Veterans Affairs.
				(G)The number and
			 nature of any cooperative agreements engaged in under section 2(h).
				(H)The outreach
			 activities carried out under subsections (e) and (f) of section 2.
				(4)A description of
			 the expenditures associated with the outreach, screening, diagnosis, treatment,
			 rehabilitation, and other services provided to members of the Armed Forces and
			 veterans under sections 2 and 3.
			7.Definition of
			 traumatic brain injuryIn this
			 Act, the term traumatic brain injury means an acquired injury to
			 the brain. Such term does not include brain dysfunction caused by congenital or
			 degenerative disorders, nor birth trauma, but may include brain injuries caused
			 by anoxia due to trauma. The Secretary of Defense and the Secretary of Veterans
			 Affairs may jointly revise the definition of such term as the Secretaries
			 determine necessary, after consultation with the following:
			(1)The Secretary of Health and Human
			 Services.
			(2)Representatives of any organization
			 recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
			(3)Such public or nonprofit private entities
			 that the Secretary of Defense or the Secretary of Veterans Affairs considers
			 appropriate.
			
